5 F.3d 534NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.
William H. ANHOOD, Petitioner-Appellant,v.UNITED STATES PAROLE COMMISSION, Respondent-Appellee.
No. 92-55800.
United States Court of Appeals, Ninth Circuit.
Submitted Sept. 1, 1993.*Decided Sept. 10, 1993.

Before:  FLETCHER, POOLE, and O'SCANNLAIN, Circuit Judges.


1
MEMORANDUM**


2
William Anhood, a federal prisoner, appeals pro se the district court's dismissal of his 28 U.S.C. Sec. 2241 petition for writ of habeas corpus.  The district court dismissed the petition because it was identical to a previous petition, CV-92-1248-KN(K), being adjudicated in the same district.  We have jurisdiction pursuant to 28 U.S.C. 2253, and we affirm.


3
In the petition before this court, CV-92-1767-MRP(K), Anhood seeks a reduction of his sentence.  In his previous petition, CV-92-1248-KN(K), Anhood also seeks a reduction in his sentence.  Indeed, Anhood seeks the same relief in both petitions.  Because we conclude that the adjudication of Anhood's prior petition, CV-92-1248-KN(K), will result in a disposition on the merits of all of Anhood's claims, the district court did not err by dismissing Anhood's petition, CV-92-1767-MRP(K).


4
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3